Citation Nr: 0933979	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for cystocele and uterine 
descent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 
1992.  

The Board of Veterans' Appeals (Board) in March 2006 remanded 
the appellant's claims for service connection for a menstrual 
disability with iron deficiency and hysterectomy; rectocele, 
cystocele, and uterine descent; and breast reduction.  

After the Veteran was examined by VA and medical opinions 
were obtained, a May 2009 rating decision granted service 
connection for bilateral breast reduction; status post total 
vaginal hysterectomy, menstrual disorder with iron deficiency 
anemia; and a rectocele.  That has resulted in there being no 
case or controversy as to those issues.  Therefore, they are 
moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The only remaining issue on appeal is that of service 
connection for a cystocele, and uterine descent.  


FINDINGS OF FACT

1.  There is no current diagnosis of a cystocele.  

2.  The appellant is status post hysterectomy and current VA 
examination documents surgical absence of the uterus.  


CONCLUSION OF LAW

The criteria for service connection for cystocele and uterine 
descent have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The appellant's claim was remanded by the Board in March 2006 
to ensure she had been properly notified as required.  In 
June 2006, VA sent a letter to the appellant which outlined 
what evidence was necessary to support her claim, how VA 
could assist in developing the evidence and what actions were 
needed from the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A January 2009 letter 
informed of how VA assigned disability ratings and effective 
dates.  

The appellant's service medical and VA treatment records have 
been obtained.  The appellant stated she had been treated at 
the Washington Hospital Center.  In October 2006, VA 
requested those records and informed the appellant that her 
records from the Washington Hospital Center had been 
requested.  In April 2007, VA informed her that no records 
had been received, there had been no response to the request, 
and that she had the ultimate responsibility for submitting 
those records.  She responded in March 2007 that she had 
already submitted the relevant records.  

The appellant appeared at a hearing and gave testimony before 
the undersigned Veteran's Law Judge in September 2005.  She 
has been afforded VA examinations and medical opinions have 
been obtained.  The actions ordered in the March 2006 
remanded were completed to the extent possible.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection 

In August 2006, the appellant was examined by VA.  
Examination revealed no evidence of a cystocele and that the 
uterus was surgically absent.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As a result of the surgical removal of the uterus, the 
Veteran no longer has either a cystocele or a descended 
uterus.  The May 2009 rating decision granted service 
connection for the surgical removal of her uterus, her 
hysterectomy.  In effect the appellant is being compensated 
for the residuals of her hysterectomy and the symptoms which 
caused it to be recommended.  

As the evidence no longer demonstrates the appellant 
currently has a cystocele, there is no basis for awarding 
service connection benefits for it.  Likewise, the award of 
service connection for the Veteran's hysterectomy 
contemplates any disability caused by uterine descent.  Thus, 
there is no basis for separately awarding service connection 
for it.  

ORDER

Service connection for cystocele and descended uterus is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


